Citation Nr: 9913780	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-28 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $1,524.00, to include the 
issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California.


REMAND

A preliminary review of the record discloses that the 
appellant was in receipt of non-service connected pension 
benefits.  At the time of this award in 1993, the appellant 
was advised of the necessity for reporting income from all 
sources and any changes in income or net worth promptly to 
the RO.  The appellant's pension award was terminated from 
the effective date of the award, based upon the appellant's 
failure to provide requested financial disclosures.  The 
record reflects that the appellant was advised of the 
termination of his benefit award and of the creation of an 
overpayment by letter, dated in July 1994.

The Board notes, however, that a copy of the notification 
letter in which the appellant is advised of the actual amount 
of the indebtedness resulting from termination of his pension 
benefits, and specifically advising him of his right to 
request a waiver of the indebtedness (and the time period for 
filing such a request) has not been associated with the 
claims folder.  Moreover, the appellant, in subsequent 
correspondence apparently in response to this notification, 
requested information concerning the debt.  Specifically, he 
requested information the RO relied upon in its determination 
and calculation of the indebtedness.  He also indicated his 
inability to repay the reported debt amount, and noted that 
additional circumstances should be considered in this matter.  
In this regard, the record demonstrates that the RO did 
attempt to properly consider the validity of the appellant's 
debt.  An April 1997 audit report was compiled in this case; 
however, this report did not involve a detailed listing and 
review of individual disbursements made during the relevant 
period.  Further, a copy of the audit report was not 
forwarded to the appellant.  In light of the appellant's 
contentions in this case, the Board finds the audit report of 
record to be insufficient without a more substantial basis 
for a determination of the validity of the debt, rather than 
merely showing how the debt was calculated.    

The United States Court of Appeals for Veterans Claims (known 
as the Court of Veterans Appeals prior to March 1, 1999), has 
clearly stated its intention to discourage piecemeal 
considerations of claims, and has held that if one issue has 
a significant impact on another issue, then such issues are 
inextricably intertwined and must be adjudicated together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Based upon 
statements in the record, the Board has determined that the 
appellant has raised the issue of whether the overpayment in 
this case was properly created and the Board has determined 
that this issue is inextricably intertwined with the waiver 
issue currently certified for appellate review.  Since the 
appellant is questioning the validity of the overpayment 
(i.e., the issue of proper creation of the overpayment of VA 
pension benefits in the amount of $1,524.00), this issue 
should be adjudicated by the RO prior to appellate review of 
the issue of entitlement to waiver of the recovery of the 
overpayment.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
VAOGCPREC 6-98 (April 24, 199) (hereinafter, "VA O.G.C. 
Prec. 6-98).

When the above development has been completed, if any portion 
of the appellant's indebtedness is found to be valid, the RO 
should refer the case to the Committee on Waivers and 
Compromises for a determination of whether the appellant is 
entitled to a waiver of his pension benefit overpayment, to 
include the issue of whether the appellant's request for 
waiver was timely filed.  If the request for waiver is 
denied, the appellant must be informed of his right to appeal 
both decisions (i.e., the validity of the debt and the denial 
of the waiver request) to the Board.  VA O.G.C. Prec. 6-98, 
slip op. at 4.

In light of the foregoing, and to ensure due process of law, 
the case is REMANDED to the RO for the following actions:

1.  The RO should request and associate with 
the claims folder a copy of the initial 
notification letter from the debt management 
center (dated in July 1994) that specifically 
advised the appellant of the amount of the 
indebtedness due to the overpayment of 
pension benefits, and of his right to request 
a waiver of the indebtedness within 180 days 
of the date of that notification.  In the 
absence of this letter, a computerized print 
out of a diary of dispatched correspondence 
to the appellant with specific reference to 
the VA Form number of the subject 
notification letter should be provided.

2.  The RO should prepare a written 
administrative decision concerning the 
validity of the debt in question, to 
specifically set forth the individual 
disbursements which comprise the debt amount.  
Consideration should be given to the 
provisions of 38 C.F.R. § 3.500 (1998).

3.  The RO must explain how the overpayment 
was created.  In so doing, the RO must set 
forth the period of the overpayment, the 
amount paid during the period of the 
overpayment and the reason(s) the overpayment 
was created with supporting laws and 
regulations; and make a specific finding 
regarding administrative error, if any, in 
the creation of the debt.

4.  If the RO determines the debt is validly 
established, the request for waiver of 
recovery of the overpayment, including the 
issue of whether of the request for waiver 
was timely filed, should be readjudicated by 
the Committee on Waivers and Compromises.  
The RO should also inform the appellant of 
his right to appeal to the issue with respect 
to the validity of the debt.

If the determination is adverse to the appellant, or if a 
timely notice of disagreement is received with respect to the 
issue of the validity of the debt, the RO should issue a 
supplemental statement of the case on all issues in appellate 
status, and the appellant and his representative should be 
given an opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand. No action is required of 
the appellant until he is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

